Exhibit 10.1

Variable Postpaid Forward Transaction

June 18, 2018

RBC Capital Markets, LLC

as Agent for Royal Bank of Canada

Brookfield Place

200 Vesey Street

New York, NY 10281-1021

Telephone: (212) 858-7000

1. This letter agreement (this “Confirmation”) evidences a complete and binding
agreement between Royal Bank of Canada (“Dealer”) and Newmark SPV I, LLC
(“Counterparty”) as to the terms of the above-referenced transaction (the
“Transaction”) entered into on the date specified above (the “Trade Date”).

The Transaction shall be subject to and governed by, and constitute a
“Transaction” under, an agreement (the “Agreement”) in the form of the ISDA 2002
Master Agreement as if Dealer and Counterparty had executed an agreement in such
form on the date hereof (with the elections that (a) the “Cross Default”
provisions of Section 5(a)(vi) thereof shall apply to Counterparty, with a
“Threshold Amount” of USD0.00, (b) subparagraph (ii) of Section 2(c) thereof
will not apply to the Transaction and any other “Transaction” under the
Agreement, (c) the designation of Annex A hereto as Credit Support Documents
with respect to the obligations of Counterparty, (d) the designation of Newmark
Partners, L.P. as a Specified Entity with respect to Counterparty for purposes
of Section 5(a)(vii) of the Agreement (as modified by Section 7(p)(iii) below)
only, and (e) the other elections specified herein). This Confirmation is
subject to, and incorporates, the definitions and provisions of the 2002 ISDA
Equity Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”). For purposes of
the Equity Definitions, the Transaction will be deemed to be a Share Forward
Transaction. The Transaction shall not be considered a Transaction under, or
otherwise governed by, any other existing or deemed ISDA Master Agreement
between the parties hereto. In the event of any inconsistency among this
Confirmation, the Equity Definitions, or the Agreement, the following shall
prevail in the order of precedence indicated: (i) this Confirmation; (ii) the
Equity Definitions; and (iii) the Agreement. The Transaction will be divided
into individual Tranches and Components, each with the terms set forth herein.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:    June 18, 2018 or, with respect to any Additional Tranche (as
defined below), as set forth in the relevant Supplemental Confirmation (as
defined below) Seller:    Counterparty Buyer:    Dealer Shares:    The common
stock, par value $0.01 per share, of Issuer (Ticker: “NDAQ”). Issuer:    Nasdaq,
Inc. Tranches and Components:    The Transaction will consist of two individual
Tranches each with the terms and conditions as set forth in this Confirmation,
together with



--------------------------------------------------------------------------------

EXECUTION

 

   any additional Tranche (an “Additional Tranche”) agreed to by the parties
pursuant to any supplemental confirmation in the form of Annex B hereto (a
“Supplemental Confirmation”). Each Tranche will consist of individual Components
each with the terms and conditions as set forth in this Confirmation and, in the
case of an Additional Tranche, in the relevant Supplemental Confirmation. Any
such Supplemental Confirmation shall be deemed to be a part of this
Confirmation, references herein to this Confirmation shall be deemed to include
any such Supplemental Confirmation, and any such Supplemental Confirmation,
together with this Confirmation, shall constitute a “Confirmation” for purposes
of the Agreement. To the extent inconsistent with this Confirmation, the
relevant Supplemental Confirmation shall prevail.    For purposes of “Optional
Settlement Right” below, Tranche 1 shall correspond to the Measurement Period
beginning in 2019; Tranche 2 shall correspond to the Measurement Period
beginning in 2020; and any Additional Tranche shall correspond to the
Measurement Period that begins in the same year as the relevant Optional
Settlement Period.    For each Tranche, the individual Components shall be equal
in the aggregate to the Number of Components for such Tranche, each with the
terms set forth in this Confirmation, and, in particular, with the Component
Number of Shares specified pursuant to “Component Number of Shares” in Exhibit A
for such Tranche (or, for any Additional Tranche, in the relevant Supplemental
Confirmation). The payments and deliveries to be made upon settlement of each
Tranche of the Transaction will be determined separately for each Component of
each Tranche of the Transaction as if such Component were a separate Transaction
under the Agreement. Number of Components:    For each Tranche, as set forth in
Exhibit A or the relevant Supplemental Confirmation, as applicable. Number of
Shares:    1,984,494 in the aggregate for all Tranches (subject to increase
pursuant to any Supplemental Confirmation). Component Number of Shares:    For
each Component of each Tranche, as set forth in Exhibit A or the relevant
Supplemental Confirmation, as applicable, subject to adjustments as applicable
in accordance with any adjustments to the Number of Shares. Prepayment:    Not
Applicable Variable Obligation:    Applicable Share Reference Price:    USD94.21
per Share or, with respect to any Additional Tranche, as set forth in the
relevant Supplemental Confirmation Forward Floor Price:    100% of the Share
Reference Price (or, with respect to any Additional Tranche, as otherwise set
forth in the relevant Supplemental Confirmation) Settlement Currency:    USD

 

2



--------------------------------------------------------------------------------

EXECUTION

 

Exchange:    NASDAQ Global Select Market Related Exchange:    All Exchanges
Initial Amount:    For each Tranche, the amount specified for such Tranche as
set forth on Schedule 1 hereto.    For any Additional Tranche, as set forth in
the relevant Supplemental Confirmation. Payment of the Initial Amount:    On the
Closing Date for the purchase of the Preferred Units (as defined in the Parent
Agreement) (or, with respect to any Additional Tranche, the closing date for the
purchase of the related Preferred Units), Counterparty shall pay the Initial
Amount for each Tranche to Dealer in immediately available funds. The parties
acknowledge and agree that, pursuant to the “Multilateral Netting Agreement”
dated as of the Trade Date by and among Dealer, Newmark Issuer and Counterparty
(or the relevant netting agreement for any Additional Tranche, if applicable),
the Initial Amount for each Tranche shall be applied, on a net basis, in
reduction of the purchase price for the corresponding series of Preferred Units
under the Parent Agreement (or any relevant agreement with respect to the
purchase of Preferred Units in connection with any Additional Tranche). Purchase
Agreement:    Purchase Agreement dated as of April 1, 2013 by and among BGC
Partners, Inc., BGC Holdings, L.P., BGC Partners, L.P. and Nasdaq, Inc. (f/k/a
The Nasdaq OMX Group, Inc.), in the form filed as Exhibit 2.1 to the Form 10-Q
of Issuer for the period ending June 30, 2013, as may be amended from time to
time in accordance with Section 6(a)(ix) below. Measurement Period and Earn-Out
Date:    Each as defined in the Purchase Agreement. Preferred Units:    The
Exchangeable Preferred Units of Newmark Partners, L.P., as defined in the
Newmark LPA, purchased by Dealer pursuant to the Parent Agreement. For purposes
of the settlement provisions of this Transaction, the “Series A Exchangeable
Preferred Units” shall correspond to Tranche 1 hereunder; and the “Series B
Exchangeable Preferred Units” shall correspond to Tranche 2 hereunder. The
Preferred Units corresponding to any Additional Tranche shall be specified in
the relevant Supplemental Confirmation. Newmark LPA:    The Second Amended and
Restated Agreement of Limited Partnership of Newmark Partners, L.P. dated as of
June 19, 2018, as amended and/or supplemented from time to time. Exchange
Property:    Means, for any series of Preferred Units, the securities, cash or
other property that such Preferred Units are exchanged or converted into,
including Newmark Shares. Newmark Shares:    Class A Common Stock of the Newmark
Issuer or any successor thereto

 

3



--------------------------------------------------------------------------------

EXECUTION

 

Newmark Issuer:    Newmark Group, Inc. or any successor thereto Unit Holder
Claims:    Means, for any series of Preferred Units, all claims and interests of
a holder of such Preferred Units upon a bankruptcy or liquidation of Newmark
Partners, L.P. Parent Agreement:    Means the letter agreement, dated as of the
date hereof, by and among Newmark Group, Inc., Newmark Partners, L.P. and Dealer
relating to the Transaction and the Preferred Units, as amended and/or
supplemented from time to time. LLC Agreement:    Means the Limited Liability
Company Agreement of Counterparty dated as of June 18, 2018, by Newmark
Partners, L.P., as the sole and managing member and the Independent Manager
specified therein, as amended and/or supplemented from time to time. Assignment
Agreement:    Means the Assignment and Transfer Agreement effective as of
June 18, 2018, by and between Newmark Partners, L.P. and Counterparty. Transfer
Notice:    Means the Notice of Assignment and Transfer with Respect to Earn-Out
Issuances and Registration Rights substantially in the form of Exhibit A to the
Assignment Agreement, delivered to Issuer by the BCG Parties, Newmark OpCo and
Newco (as such terms are defined in the Assignment Agreement). Valuation:    In
respect of any Tranche and any Component: Optional Settlement Right:    With
respect to any Tranche, either party hereunder shall have the right to elect, by
delivery of an Optional Settlement Notice during or prior to the relevant
Optional Settlement Period, that an “Optional Settlement Date” (which shall be
deemed a “Settlement Date”) shall occur for such Tranche during the relevant
Optional Settlement Period (unless delayed in accordance herewith), which
Optional Settlement Date shall be the date specified in the notice of such
election delivered in accordance with “Optional Settlement Notice” below. The
Optional Settlement Date shall be no earlier than 12 (or, with respect to any
Additional Tranche, a number set forth in the relevant Supplemental Confirmation
under the heading “Notice-to-Settlement Number”) Scheduled Trading Days which is
not a half trading day or other day where the Exchange is scheduled as of the
Trade Date to close prior to its normal close of trading (such Scheduled Trading
Days “Full Trading Days”) following the date of receipt by of such notice. For
the avoidance of doubt, the parties agree and acknowledge that the first
possible Optional Settlement Date for Tranche 1 shall be November 30, 2019; the
first possible Optional Settlement Date for Tranche 2 shall be November 30,
2020; and the first possible Optional Settlement Date for any Additional Tranche
shall be as set forth in the relevant Supplemental Confirmation.   
Notwithstanding anything to the contrary in the Equity Definitions or the
Agreement, if neither party validly specifies an Optional Settlement Date for a
Tranche during the relevant Optional Settlement Period, such Tranche shall
automatically terminate as of 4:00 p.m. (New York time)

 

4



--------------------------------------------------------------------------------

EXECUTION

 

   on the last day of the relevant Optional Settlement Period, and such Tranche,
each Component thereunder and all of the respective rights and obligations of
Dealer and Counterparty with respect to settlements and deliveries under such
Tranche and such Components shall be cancelled and terminated (but not, for the
avoidance of doubt, rights and obligations other than settlements and
deliveries, such as claims for breaches of representations or covenants, or
indemnity claims or reimbursement obligations, if any). Optional Settlement
Notice:    Notice substantially in the form of Exhibit B hereto. Optional
Settlement Period:    For each Tranche, the period specified below for such
Tranche:   

    Tranche 1:   The 366-day period beginning on, and including November 30,
2019

  

    Tranche 2:   The 365-day period beginning on, and including November 30,
2020

   For any Additional Tranche, as set forth in the relevant Supplemental
Confirmation. Valuation Dates:    For any Tranche for which an Optional
Settlement Date has been validly specified in accordance with “Optional
Settlement Right” above, each Full Trading Day during the Valuation Period for
such Optional Settlement Date shall be a “Valuation Date” for the Component for
such Tranche with the Component number corresponding to the numeric occurrence
of such Full Trading Day in such Valuation Period (and, for the avoidance of
doubt, if no Optional Settlement Date has been validly designated for such
Tranche, no Valuation Dates shall occur for such Tranche); provided that, if
that date is a Disrupted Day, the Valuation Date for such Component shall be the
first succeeding Full Trading Day that is not a Disrupted Day and is not or is
not deemed to be a Valuation Date in respect of any other Component hereunder.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event (or a deemed Market Disruption Event
as provided herein) occurs on any Valuation Date, the Calculation Agent may, in
good faith and in a commercially reasonable manner, determine that such
Valuation Date is a Disrupted Day only in part, in which case the Settlement
Price for such Disrupted Day shall be determined by the Calculation Agent based
on transactions in the Shares on the Exchange on such Disrupted Day taking into
account the nature and duration of such Market Disruption Event on such day, and
Calculation Agent shall make adjustments in a commercially reasonable manner to
the number of Shares for the relevant Component(s) for which such day shall be
the Valuation Date and shall designate the Full Trading Day determined in the
manner described above as the Valuation Date for the remaining number of Shares
for such Component(s), with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Section 6.6 of the Equity Definitions shall
not apply to any Valuation Date hereunder.    If, as a consequence of Disrupted
Days (other than, and to the extent, of Disrupted Days resulting from a
Regulatory Disruption), the Valuation Date for any Component has not occurred
prior to the ninth Scheduled

 

5



--------------------------------------------------------------------------------

EXECUTION

 

   Trading Day following the scheduled Valuation Date for such Component, then
the Calculation Agent, in its good faith and commercially reasonable discretion,
may deem such ninth Full Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the Settlement Price for such ninth Full Trading
Day using its good faith estimate of the value of the Shares on such ninth Full
Trading Day based on the volume, historical trading patterns and price of the
Shares and such other factors as it deems appropriate. In the event of a
Disrupted Day with respect to a Valuation Date, the corresponding Optional
Settlement Date shall be adjusted accordingly. Valuation Period:    For any
Optional Settlement Date with respect to any Tranche, the period of consecutive
Full Trading Days equal to the Number of Components for such Tranche beginning
on, and including, the Full Trading Day that precedes such Optional Settlement
Date by two plus a number of Full Trading Days equal to the Number of Components
for such Tranche (the “Initial Valuation Date”). Valuation Time:    As provided
in Section 6.1 of the Equity Definitions. Market Disruption Event:    The third
and fourth lines of Section 6.3(a) of the Equity Definitions are hereby amended
by deleting the words “during the one hour period that ends at the relevant
Valuation Time” and replacing them with “at any time prior to the relevant
Valuation Time”.    Section 6.3(d) of the Equity Definitions is hereby amended
by deleting the remainder of the provision following the term “Scheduled Closing
Time” in the fourth line thereof. Disrupted Day:    Without limiting the
generality of Section 6.4 of the Equity Definitions, any Scheduled Trading Day
on which a Regulatory Disruption occurs shall also constitute a Disrupted Day.
Regulatory Disruption:    In the event that Dealer concludes, in its reasonable
discretion, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures applied
consistently and in a non-discriminatory manner (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), for it to refrain from effecting transactions with respect
to Shares on any Scheduled Trading Day or Days, a Managing Director (or
equivalent, which may be a Senior Counsel) in Dealer’s legal or compliance
function shall certify to Counterparty in writing that a Regulatory Disruption
has occurred on such Scheduled Trading Day or Days without being required to
specify (and Dealer shall not otherwise be required to communicate to
Counterparty) the nature of such Regulatory Disruption. Settlement Terms:    In
respect of any Tranche and any Component: Settlement Method Election:   
Applicable; provided that (i) references to “Cash Settlement” in Section 7.1 of
the Equity Definitions shall be replaced by references to “Modified Physical
Settlement”; (ii) for any Tranche, it shall be a condition of such election that
Counterparty delivers an irrevocable

 

6



--------------------------------------------------------------------------------

EXECUTION

 

   written notice of such election to Dealer (a “Settlement Election Notice”),
to be received by Dealer no later than the relevant Settlement Method Election
Date, setting forth the Electing Party’s election of Modified Physical
Settlement for such Tranche and the Settlement Method Representations set forth
below, (iii) the same Settlement Method shall apply to all Components of such
Tranche, and (iv) notwithstanding the applicability of Modified Physical
Settlement, Counterparty shall be deemed to have irrevocably elected that
Physical Settlement be applicable to the relevant Tranche if (w) an Event of
Default with respect to Counterparty has occurred and is continuing, (x) the
Registration Conditions are not satisfied on or prior to the date specified by
Dealer that it intends to commence sales of Exchange Property (which date shall
not be earlier than the later of (a) 20 Business Days after the date of such
notice and (b) Initial Valuation Date) (a “Registration Conditions Satisfaction
Date”), (y) Dealer has notified Counterparty of the existence of a Potential
Event of Default with respect to which Counterparty would be the Defaulting
Party on or prior to the one Business Day following the date of receipt of the
Settlement Election Notice, and such Potential Event of Default has not been
cured on or prior to the Registration Conditions Satisfaction Date or (z) the
relevant series of Preferred Units are not exchanged into Exchange Property by
the Newmark Issuer prior to the date specified by Dealer that it intends to
commence sales of Exchange Property. Counterparty shall have the right to delay
the Registration Conditions Satisfaction Date for up to 90 days to the extent
that the SEC has not declared its registration statement effective or there are
other administrative delays provided that Counterparty is acting in a good faith
and commercially reasonably manner to cause the registration statement to be
declared effective (it being understood that any such delay may result in the
postponement of the Modified Physical Settlement Payment Date). For the
avoidance of doubt i) no such delay shall impact the occurrence of the Valuation
Dates or calculation of the Number of Shares to Be Delivered for any Component
and ii) Counterparty shall remain obligated to deliver the Number of Shares to
be Delivered on the Optional Settlement Date, notwithstanding that Dealer may be
obligated to settle its obligations on a later date due to the Registration
Conditions Satisfactions Date occurring after the Initial Valuation Date.
Settlement Method Representations:    Any Settlement Election Notice specifying
Modified Physical Settlement shall only be valid if it contains the following
representations and warranties of Counterparty in its capacity as Electing
Party: as of the date of such Settlement Election Notice, Counterparty repeats
all of its representations and warranties contained in this Confirmation.
Electing Party:    Counterparty Settlement Method Election Date:    On or prior
to (a) November 1, 2019, with respect to Tranche 1, (b) November 1, 2020, with
respect to Tranche 2 and (c) for any Additional Tranche, November 1 in the year
in which the first possible Optional Settlement Date occurs or as set forth in
the relevant Supplemental Confirmation (or, if any such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day). From and after the
Settlement Method Election Date, unless Counterparty has elected Modified
Physical Settlement, Dealer shall not exchange, or attempt to exchange,
Preferred Units for Newmark Shares.

 

7



--------------------------------------------------------------------------------

EXECUTION

 

Default Settlement Method:    Physical Settlement Physical Settlement:    As
provided in Section 9.2(a)(ii) of the Equity Definitions; provided that:   

(i) the words “Buyer will pay to Seller an amount equal to the Forward Floor
Price multiplied by the Number of Shares” shall be deleted and replaced with
“Buyer will deliver to Seller the relevant Preferred Unit Property for all
Components of the relevant Tranche in accordance with the terms of the Newmark
LPA as in effect on the date hereof (and Seller hereby agrees to accept such
Preferred Unit Property)”;

  

(ii)  notwithstanding “Tranches and Components” above, delivery of the Preferred
Unit Property for such Tranche in accordance with the terms of the Newmark LPA
as in effect on the date hereof shall satisfy Dealer’s payment and delivery
obligations with respect to all Components of such Tranche, and Dealer shall not
be required to deliver allocable portions with respect to each Component;

  

(iii)  in respect of any Component, references to “Number of Shares” therein
shall be read as references to the Component Number of Shares for such
Component, subject to the provisions of “Valuation Date” above; and

  

in respect of any Tranche, in lieu of delivering the Number of Shares to be
Delivered for all Components of such Tranche, Counterparty may elect, by
delivering an irrevocable written notice of such election to Dealer (a “Newmark
Settlement Election Notice”), to be received by Dealer no later than the
Settlement Method Election Date, to satisfy its Physical Settlement obligations
with respect to such Components of such Tranche by delivery of a number of
Newmark Shares (a “Newmark Settlement Election” with respect to such Tranche)
determined in accordance with the Newmark Share Settlement Provisions below;
provided that for any Tranche, Counterparty shall be deemed not to have made a
Newmark Settlement Election if (x) an Event of Default with respect to
Counterparty has occurred and is continuing, (y) the Registration Conditions are
not satisfied on or prior to the date specified by Dealer that it intends to
commence sales of the relevant Newmark Shares (which date shall not be earlier
than the than the later of (a) 20 Business Days after the date of such notice
and (b) Initial Valuation Date) (also a “Registration Conditions Satisfaction
Date” but with respect to a Newmark Settlement Election) (z) Dealer has notified
Counterparty of the existence of a Potential Event of Default with respect to
which Counterparty would be the Defaulting Party on or prior to the first
Business Day following the date of receipt of the Newmark Settlement Election
notice, and such Potential Event of Default has not been cured on or prior to
the Registration Conditions Satisfaction Date; provided further that, if at any
time during the period beginning on, and including, the Registration Conditions
Satisfaction Date to, and including, the date on which the

 

8



--------------------------------------------------------------------------------

EXECUTION

 

  

Newmark Share Settlement Amount (as defined below) is reduced to zero, the
Registration Statement is unavailable for any reason for sales of Newmark Shares
by Dealer, then (x) the Newmark Settlement Election shall be deemed not to apply
with respect to the remaining portion of the Newmark Share Settlement Amount (as
determined by Dealer in its commercially reasonable discretion), (y)
Counterparty shall deliver either (A) Shares with a realizable value (net of any
customary and reasonable fees, commissions, carrying charges and expenses) equal
to the remaining portion of the Newmark Share Settlement Amount, as determined
by Dealer in its commercially reasonable discretion or (B) cash equal to the
remaining portion of the Newmark Share Settlement Amount, or (C) a combination
of (A) and (B) and (z) for the avoidance of doubt, Dealer shall deliver (A) the
relevant Preferred Unit Property for all Components of the relevant Tranche in
accordance with the terms of the Newmark LPA as in effect on the date hereof
(and Seller hereby agrees to accept such Preferred Unit Property). For the
avoidance of doubt i) no such delay shall impact the occurrence of the Valuation
Dates or calculation of the Number of Shares to Be Delivered for any Component
regardless of the Registration Conditions Satisfaction Date and ii) the
Settlement Date shall be determined pursuant to the definition thereof. A
Newmark Settlement Election Notice shall only be valid if it contains the
following representations and warranties of Counterparty: as of the date of such
Settlement Election Notice (after giving effect to any wall procedures in place
that satisfy the requirements of Rule 10b5-1(c)(2) under the Exchange Act),
Counterparty is not in possession of any material non-public information with
respect to Issuer or the Shares.

Registration Conditions:    In the event Counterparty makes a Newmark Share
Election or elects Modified Physical Settlement, any such election shall be
subject to satisfaction of each of the following conditions on or prior to the
relevant Registration Conditions Satisfaction Date:   

(i) a registration statement covering public resale of the relevant Newmark
Shares or Exchange Property (together with the Newmark Shares the “Registrable
Securities”) by Dealer or its affiliate (the “Registration Statement”) shall
have been filed with the Securities and Exchange Commission under the Securities
Act of 1933, as amended (the “Securities Act”) and been declared or otherwise
become effective on or prior to the date of delivery, and no stop order shall be
in effect with respect to the Registration Statement; a prospectus relating to
the Registrable Securities (including any prospectus supplement thereto, the
“Prospectus”) shall have been delivered to Dealer on or prior to the date of
delivery;

  

(ii)  the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;

  

(iii)  Dealer and its agents shall have been afforded a reasonable opportunity
to conduct a due diligence investigation with respect to the Newmark Issuer
customary in scope for underwritten offerings

 

9



--------------------------------------------------------------------------------

EXECUTION

 

  

of equity securities and the results of such investigation are satisfactory to
Dealer and periodic updates and bring-downs consistent with registered
dribble-out offerings;

  

(iv) an agreement (the “Underwriting Agreement”) shall have been entered into
with Dealer in connection with the public resale of the Registrable Securities
by Dealer, in form and substance reasonably satisfactory to Dealer, which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters (and periodic updates of the same consistent with registered dribble-out
offerings), and limiting unavailability of the registration statement to no more
than 90 days in any 365-day period and, with respect to a Newmark Share
Election, the Counterparty owns and has delivered to the Collateral Account a
number of Newmark Shares equal to the Newmark Share Settlement Amount, to the
reasonable satisfaction of Dealer;

  

(v)   the Exchange shall have authorized, upon official notice of issuance, the
listing of all Newmark Shares delivered in connection with the Newmark Share
Election and/or the listing of any shares or securities constituting Exchange
Property, as the case may be; and

  

(vi) all other consents, authorizations, qualifications and approvals (including
satisfaction of any applicable waiting periods) necessary for the registration,
issuance, delivery, receipt and/or sale of the Registrable Securities, as
applicable, shall have been satisfied.

Preferred Unit Property:    Means, for any Tranche, (i) 100% of the series of
Preferred Units corresponding to such Tranche, or (ii) if applicable, 100% of
any Unit Holder Claims relating to such series of Preferred Units; provided
that, in the event none of the securities, instruments or claims described in
clause (i) or (ii) are transferable by Dealer to Counterparty after using good
faith, commercially reasonable efforts, unless such inability results from the
acts, omissions or change in legal status of Dealer (including Dealer
bankruptcy), or other condition relating to Dealer, the Preferred Unit Property
shall be deemed to be USD 1.00. If any Preferred Unit Property thereafter
becomes transferable by Dealer to Counterparty by the exercise of good faith,
commercially reasonable efforts, Dealer shall promptly transfer such Preferred
Unit Property to Counterparty, and, upon transfer of the final item thereof the
USD 1.00 shall be refunded to Dealer. Number of Shares to be Delivered:    As
provided in Section 9.5 of the Equity Definitions; provided that:   

(i) Section 9.5(c)(ii) of the Equity Definitions shall be amended by deleting
the words “but less than or equal to the Forward Cap Price”;

  

(ii)  Section 9.5(c)(iii) of the Equity Definitions shall be deleted in its
entirety;

 

10



--------------------------------------------------------------------------------

EXECUTION

 

  

(iii)  in respect of any Component, references to “Number of Shares” therein
shall be read as references to the Component Number of Shares for such
Component, subject to the provisions of “Valuation Date” above; and

  

(iv) if no Earn-Out Date has occurred during the Measurement Period for the
relevant Tranche, the Number of Shares to be Delivered for all Components of
such Tranche shall be deemed to be zero.

Newmark Share Settlement Provisions:    If Counterparty makes a Newmark
Settlement Election with respect to any Tranche, Counterparty shall deliver, on
the Settlement Date or at one or more dates during a commercially reasonable
period thereafter as requested by Dealer, a number of Newmark Shares with a
realizable value (net of any customary and reasonable fees, commissions,
carrying charges and expenses) equal to the value of the aggregate Number of
Shares to be Delivered for all Components of such Tranche, as determined by
Dealer in its commercially reasonable discretion (such amount, the “Newmark
Share Settlement Amount”). The parties acknowledge and agree that in calculating
the realizable value of such Newmark Shares and the Newmark Share Settlement
Amount, Dealer may, in its sole commercially reasonable discretion and
consistent with principles of best execution, determine such amount based on
actual sale prices for Newmark Shares or Shares on any exchange or exchanges, a
risk bid or offer price, as applicable, or a closing price, volume-weighted
average price or other market price for Newmark Shares or Shares determined by
Dealer over a period reasonably determined by Dealer, or (without duplication)
based on the standards and procedures set forth in the definition of “Close-out
Amount” in the Agreement. The Newmark Share Settlement Amount shall be reduced
on the settlement date of each such sale of Newmark Shares, and, subject to the
second proviso in clause (iv) of Physical Settlement, Counterparty shall be
obligated to continue to deliver Newmark Shares to Dealer until the Newmark
Share Settlement Amount is reduced to zero (it being understood that any
proceeds received by Dealer in excess of the Newmark Share Settlement Amount or
any Newmark Shares not required to be sold to achieve the reduction of the
Newmark Share Settlement Amount to zero shall be remitted or returned to
Counterparty). The parties further acknowledge and agree that, with respect to
any offering pursuant to the Underwriting Agreement, the proceeds shall be for
the exclusive benefit of Dealer (with no compensation paid for any Newmark
Shares subject to such Underwriting Agreement) up to the Newmark Share
Settlement Amount. Settlement Date:    For all Components of a Tranche, the
second Clearance System Business Day following the last Valuation Date to occur
with respect to such Tranche; provided that, if a Newmark Settlement Election is
applicable to any Tranche, the Settlement Date for purposes of Dealer’s payments
and deliveries to Counterparty hereunder for such Tranche shall be one or more
dates specified by Dealer in its commercially reasonable discretion, to be a
commercially reasonable period following the delivery (or deliveries) to Dealer
of the relevant Newmark Shares.

 

11



--------------------------------------------------------------------------------

EXECUTION

 

Settlement Price:    Notwithstanding Section 7.3 of the Equity Definitions, and
with respect to any Component, the Settlement Price will be the VWAP Price for
the Valuation Date for such Component. VWAP Price:    For any Scheduled Trading
Day, the price per Share determined by the Calculation Agent based on the volume
weighted average price per Share for the regular trading session (including any
extensions thereof) of the Exchange on the Valuation Date for such Component
(without regard to pre-open or after hours trading outside of such regular
trading session for such Valuation Date), as published by Bloomberg at 4:15 p.m.
New York time (or 15 minutes following the end of any extension of the regular
trading session) on such Valuation Date, on Bloomberg page “NDAQ <Equity> AQR”
(or any successor thereto), or if such price is not so reported on such
Valuation Date for any reason or is manifestly erroneous, as reasonably
determined by the Calculation Agent. Modified Physical Settlement:    Means, for
any Tranche, “Physical Settlement” as specified above except that in lieu of
delivery of the Preferred Unit Property, Dealer shall deliver to Counterparty on
the Modified Physical Settlement Payment Date an amount in USD equal to the
Settlement Value of the Exchange Property for the relevant series of Preferred
Units and Counterparty shall deliver to Dealer the Number of Shares to be
Delivered for such Tranche). Settlement Value:    Means, with respect to the
Exchange Property for any Tranche, the realizable value of such Exchange
Property (net of any customary and reasonable fees, commissions, carrying
charges and expenses), as determined by the Calculation Agent. The parties
acknowledge and agree that in calculating the Settlement Value, Dealer may, in
its commercially reasonable discretion and consistent with principles of best
execution, determine such amount based on actual sales of all or any portion of
the Exchange Property, a risk bid price or a closing price, volume-weighted
average price or other market price for the Exchange Property determined by
Dealer over a period reasonably determined by Dealer, or (without duplication)
based on the standards and procedures set forth in the definition of “Close-out
Amount” in the Agreement. Notwithstanding the foregoing, Counterparty agrees and
acknowledges that Dealer shall not be required to sell any Exchange Property at
a time when the applicable Registration Statement is not available for sales of
the Exchange Property, and that such unavailability, or the occurrence of a
Disrupted Day or Days, may cause the Modified Physical Settlement Date to be
postponed. Modified Physical Settlement Payment Date:    One or more dates
specified by Dealer in its commercially reasonable discretion, to be a
commercially reasonable period following the delivery to Dealer of the relevant
Exchange Property in accordance with the terms of the relevant series of
Preferred Units.

 

12



--------------------------------------------------------------------------------

EXECUTION

 

Share Adjustments:    In respect of any Tranche and any Component: Potential
Adjustment Event:    Notwithstanding Section 11.2(e) of the Equity Definitions,
“Potential Adjustment Event” shall mean any event which may give rise to an
adjustment under Section 3.8(d) of the Purchase Agreement (other than a Tender
Offer or a Merger Event). For the avoidance of doubt, this shall include
adjustments for cash dividends (other than any Non-Dilutive Cash Distribution
(as defined in the Purchase Agreement)) pursuant to Section 3.8(d)(vi) of the
Purchase Agreement. Method of Adjustment:    Purchase Agreement Adjustment;
provided, however that the Equity Definitions shall be amended by replacing the
words “having, in the determination of the Calculation Agent, a diluting or
concentrative effect on the theoretical value of the relevant Shares” in
Section 11.2(a) and replacing it with the words “which has resulted in an
adjustment to the obligations of the Issuer under the Purchase Agreement
pursuant to Section 3.8 thereof”. Purchase Agreement Adjustment:    If “Purchase
Agreement Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Transaction, then following an adjustment to the
obligations of the Issuer under the Purchase Agreement pursuant to Section 3.8
thereof, the Calculation Agent will make the corresponding adjustment(s), if
any, to any one or more of the Forward Floor Price and any Component Number of
Shares, taking account of and following, mutatis mutandis, the adjustment made
under Section 3.8(d) of the Purchase Agreement as the Calculation Agent
determines appropriate to account for that adjustment (provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Share) and
(ii) determine the effective date(s) of the adjustment(s) based on the effective
date of the adjustment under Section 3.8(d). The Forward Floor Price may only be
adjusted in concert with an increase or decrease in the Component Number of
Shares (e.g., a stock split will result in a doubling of the Component Number of
Shares and a halving of the Forward Floor Price). Extraordinary Events:   

New Shares:

   In the definition of “New Shares” in Section 12.1(i) of the Equity
Definitions, the text in subsection (i) shall be deleted in its entirety and
replaced with: “publicly quoted, traded or listed on any of the New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or their
respective successors)”. Calculation Agent Adjustment:    The definitions of
“Calculation Agent Adjustment” in Section 12.2(d) of the Equity Definitions are
hereby amended by (a) deleting the phrase “exercise, settlement, payment or any
other terms of the Transaction” and substituting the phrase “any one or more of
the Forward Floor Price and any Component Number of Shares,” (b) deleting the
numeric “(i)” (but not the text following such numeric), (c) deleting the
entirety of subsection (ii) thereof and (d) adding the following sentence at the
end thereof “The Forward Floor Price may only be adjusted in concert

 

13



--------------------------------------------------------------------------------

EXECUTION

 

   with an increase or decrease in the Component Number of Shares (e.g., a
Merger Event in which a holder receives two New Shares for each old Share will
result in a doubling of the Component Number of Shares and a halving of the
Forward Floor Price).”. For the avoidance of doubt, the Calculation Agent shall
have no right to terminate the Transaction as a result of a Merger Event.
Consequences of Merger Events:   

(a)   Share-for-Share:

   Calculation Agent Adjustment (as modified herein)

(b)   Share-for-Other:

   Calculation Agent Adjustment (as modified herein)

(c)   Share-for-Combined:

   Calculation Agent Adjustment (as modified herein) Determining Party:   
Dealer Tender Offer:    Not Applicable Composition of Combined Consideration:   
Not Applicable; provided that, notwithstanding Sections 12.1 and 12.5(b) of the
Equity Definitions, to the extent that the composition of the consideration for
the relevant Shares pursuant to a Merger Event could be determined by a holder
of the Shares, the Calculation Agent will determine such composition.
Nationalization, Insolvency or Delisting:    Cancellation and Payment; provided
that, (x) Insolvency shall be deemed not to be applicable to the Transaction and
(y) in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it shall also constitute a Delisting if the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange. For the avoidance of doubt, these
events give rise to a termination of the Transaction rather than an adjustment
thereto. Determining Party:    Dealer Limitation on Certain Adjustments:   
Notwithstanding any provision of the Equity Definitions or this Confirmation to
the contrary, no adjustment to any Tranche as a result of a Potential Adjustment
Event or Merger Event shall result in a Number of Shares for such Tranche above
the number of Shares deliverable by Issuer to Counterparty pursuant to the
Earn-Out Issuance (as defined in the Purchase Agreement) that corresponds to
such Tranche after giving effect to any adjustments pursuant to Section 3.8(d)
of the Purchase Agreement or the Acceleration Issue Number for each Measurement
Period that has not been completed as of the date of the Acceleration Event
(other than any Measurement Period for which Purchaser has made an Earn-Out
Issuance) (as each such term is defined in the Purchase Agreement), as
applicable (the “Purchase Agreement Adjustment Provisions”).

 

14



--------------------------------------------------------------------------------

EXECUTION

 

   Without limiting the generality of the foregoing, any adjustment to the terms
of the Transaction shall take into account, and shall not duplicate the economic
effects of, any extension or other adjustment hereunder and/or the Purchase
Agreement Adjustment Provisions. Payment of Cancellation Amount:    If
Cancellation and Payment applies or is deemed to apply to the Transaction or any
Tranche pursuant to Section 12.6(c)(ii) as a result of a Nationalization or
Delisting, then, notwithstanding Section 12.7 of the Equity Definitions, any
Cancellation Amount payable by Counterparty in respect of such Tranche shall not
be due prior to the date which is 45 calendar days following the relevant
Earn-Out Issuance (as defined in the Purchase Agreement) or Acceleration Issue
Number that corresponds to such Tranche is delivered to Counterparty (or, if
such 45th calendar day is not a Business Day, the next following Business Day).
Additional Disruption Events:    Change in Law:    Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the phrase “the interpretation” in the third line thereof with the phrase “or
announcement or statement of the formal or informal interpretation”; (ii) by
adding, after the parenthetical in clause (B), “or (C) (i) due to the
recapitalization, distribution of assets or payment of dividends, spin-off of
assets, repurchase of equity interest or other similar transactions affecting
the capital structure of Newmark Partners, L.P., or (ii) due to the
representation made by Newmark, L.P. in Section 2(f)(vi) of the Parent Agreement
no longer being true and correct” (ii) by adding the phrase “and/or Hedge
Positions (which shall be deemed to include the Preferred Units)” after the word
“Shares” in clause (X) thereof and (iii) restating Section (Y) thereof in its
entirety as follows: “(Y) it will require approval from applicable regulatory
authorities to retain its ownership position in the Preferred Units”; provided,
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date. Effect of Change in Law:   
Notwithstanding 12.9(b) of the Equity Definitions (except as expressly set forth
below),   

(a)  If a prospective Change in Law is announced but has not yet become
effective (“Pending CiL”), then during the period prior to the effectiveness of
the Pending CiL

  

a.   Dealer shall use commercially reasonable efforts to eliminate the
illegality;

  

b.  the parties shall negotiate in good faith to restructure the Transaction to
bring it into compliance with the proposed regulations upon their effectiveness
while preserving the economic, tax and accounting attributes of the original
structure;

  

c.   if Counterparty determines that the Transaction cannot be so restructured,
then prior to the effectiveness of the Change in Law, it can elect to either

  

i.   have the Transaction novated to, and the associated Hedge Positions
transferred to, a recognized dealer selected by Counterparty with the consent of
the Dealer, such consent not to be unreasonably withheld, delayed or
conditioned, or

  

ii.  terminate or allow Dealer to terminate the Transaction.

 

15



--------------------------------------------------------------------------------

EXECUTION

 

  

(b)  If a Change in Law has become effective after previously having been a
Pending CiL, then Dealer may terminate the Transaction; provided, however, that
Counterparty may request that Dealer delay the termination of this Transaction
for a specified period so as to allow the Transaction novated to, and the
associated Hedge Positions transferred to, a recognized dealer selected by
Counterparty; provided further that Dealer may consent to such delay (such
consent not to be unreasonably conditioned, delayed or withheld), if
Counterparty provides adequate economic protection for losses that may result
from the absence of Hedge Positions during such delay and Dealer’s internal
credit department has approved such adequate economic protection and such delay,
such approval not to be unreasonably conditioned, delayed or withheld.

  

(c)  If a Change in Law has become effective and Counterparty does not request a
delay in termination or such a termination is requested but denied, in each case
in accordance with the preceding paragraph, Counterparty or Dealer may terminate
the Transaction.

  

(d)  Any termination of the Transaction in respect of a Change in Law as shall
be effected in accordance with Section 12.9(b)(i) of the Equity Definitions,
with Dealer being the Determining Party, as modified by Section 7(c) hereof.
However, notwithstanding Section 12.9(b)(ix) of the Equity Definitions, where
(I) the Cancellation Amount would be payable by Counterparty, such Cancellation
Amount shall be due on the 45th calendar day following notice of the
determination by the Determining Party (or, if such 45th calendar day is not a
Local Business Day, the next following Local Business Day).

  

(e)  Dealer shall promptly notify Counterparty of any Change in Law or Pending
CiL upon becoming aware thereof.

(ii) Failure to Deliver:

   Not Applicable

(iii) Insolvency Filing:

   Not Applicable

(iv) Hedging Disruption:

   Not Applicable

(v) Increased Cost of Hedging:

   Not Applicable

(vi) Loss of Stock Borrow:

   Not Applicable

(vii) Increased Cost of Stock Borrow:

   Not Applicable Non-Reliance:    Applicable

 

16



--------------------------------------------------------------------------------

EXECUTION

 

Agreements and Acknowledgements Regarding Hedging Activities:    Applicable
Additional Acknowledgements:    Applicable Informational Obligations of the
Determining Party:    Upon receipt of written request from Counterparty, the
Determining Party shall promptly provide Counterparty with a written explanation
describing in reasonable detail any calculation, adjustment or determination
made by it (including any quotations, market data or information from internal
or external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing Determining Party’s or
its affiliates’ proprietary models or other information that is subject to legal
or regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request

3.  Calculation Agent:

   Dealer; provided that, upon receipt of written request from Counterparty, the
Calculation Agent shall promptly provide Counterparty with a written explanation
describing in reasonable detail any calculation, adjustment or determination
made by it (including any quotations, market data or information from internal
or external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing Dealer’s or its
affiliates’ proprietary models or other information that may is subject to legal
or regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.

4.  Account Details:

   To be provided separately in writing.

5.  Offices / Address for Notices:

  

 

(a)   Address for notices or communications to Dealer:

For purpose of Giving Notice:

To:

   RBC Capital Markets, LLC    Brookfield Place    200 Vesey Street    New York,
NY 10281

Attention:

   ECM

Email:

   RBCECMCorporateEquityLinkedDocumentation@rbc.com

For Trade Affirmations and Settlements:

To:

   RBC Capital Markets, LLC    Brookfield Place    200 Vesey Street    New York,
NY 10281

Attention:

   Back Office

Email:

   geda@rbccm.com

 

17



--------------------------------------------------------------------------------

EXECUTION

 

For Trade Confirmations:

To:

   RBC Capital Markets, LLC    Brookfield Place    200 Vesey Street    New York,
NY 10281

Attention:

   Structured Derivatives Documentation

Email:

   seddoc@rbccm.com

The Office of Dealer for the Transaction is Toronto, Canada.

(b)   Address for notices or communications to Counterparty:

Newmark SPV I, LLC

125 Park Avenue

New York, NY 10017

Attention: Chief Financial Officer

Email: mrispoli@ngkf.com

Copy to:

Newmark Partners, L.P.

499 Park Avenue

New York, NY 10022

Attention: General Counsel

Email: smerkel@cantor.com

Any email notice to counterparty must be followed by notice via overnight
courier.

 

6. Representations, Warranties and Agreements:

(a) Counterparty represents and warrants to, and agrees with, Dealer as follows,
on each Trade Date:

(i) Counterparty is entering into the relevant Tranche or Tranches, and will
make any Modified Physical Settlement election or any other election pursuant to
this Confirmation, and enter into any amendment, waiver, modification or
termination of this Confirmation, (a) in good faith, (b) at a time when
Counterparty is not aware of any material non-public information regarding the
Shares or the Preferred Units (after giving effect to any wall procedures in
place that satisfy the requirements of Rule 10b5-1(c)(2) under the Exchange
Act), and (c) not as part of a plan or scheme to evade the prohibitions of Rule
10b-5 under the Exchange Act (“Rule 10b-5”) or to create actual or apparent
trading activity in the Shares, the Preferred Units or any Exchange Property or
evade any other antifraud or anti-manipulation provisions of the federal or
applicable state securities laws or otherwise in violation of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). Counterparty has not
entered into or altered and will not enter into or alter any corresponding or
hedging transaction or position with respect to the Earn-out Shares but only to
the extent of the Earn-out Rights (as defined in the Purchase Agreement) or the
Shares deliverable pursuant to the Assignment Agreement and shall not seek to
control or influence Dealer’s decision to make any “purchases or sales” (within
the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) of any Shares, including any hedging
transactions.

(ii) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; and (B) will exercise independent judgment
in evaluating the recommendations of any broker-dealer or its associated
persons, unless it has otherwise notified the broker-dealer in writing.

(iii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

18



--------------------------------------------------------------------------------

EXECUTION

 

(iv) Counterparty is not as of the Trade Date, and has not been during the three
months immediately preceding the Trade Date, an “affiliate” of Issuer as such
term is used in Rule 144 under the Securities Act (“Rule 144”). Without the
prior written consent of Dealer, Counterparty shall not become an “affiliate” of
Issuer as such term is used in Rule 144, and Counterparty and Counterparty’s
officers shall not take any action that could reasonably be expected to result
in Counterparty becoming an “affiliate” of Issuer as such term is used in Rule
144, in each case, during the term of the Transaction.

(v) Counterparty shall not become, and shall not take any action that with the
passage of time or the satisfaction of conditions would or would reasonably be
expected to cause it to become, an “affiliate” of Issuer (as such term is
defined in Section 101(2) of Title 11 of the United States Code (the “Bankruptcy
Code”)).

(vi) Counterparty shall comply with all reporting requirements, if any,
applicable to the Shares as required under Section 13(d) and Section 16 of the
Exchange Act.

(vii) Counterparty is in compliance, and will remain in compliance during the
term of the Transaction, with any applicable filing or other requirements under
United States or foreign antitrust or competition laws, including the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

(viii) Counterparty has filed or caused to be filed all material tax returns
that are required to be filed by Counterparty and has paid all material taxes
shown to be due and payable on said returns or on any assessment made against
Counterparty or any of Counterparty’s property and all other material taxes,
assessments, fees, liabilities or other charges imposed on Counterparty or any
of Counterparty’s property by any governmental authority. Counterparty agrees to
notify Dealer as promptly as practicable upon becoming aware that a federal lien
filing has been made in respect of Counterparty or any of Counterparty’s
property or that any tax authority intends to make or contemplates making any
such filing. Such notification shall specify the nature and status of such
filing.

(ix) Without the prior written consent of Dealer (such consent not to be
unreasonably withheld, delayed or conditioned, it being understood that it shall
not be unreasonable for such consent to be withheld with respect to any
amendments, modifications or supplements that reduce the number of Shares
deliverable to Counterparty or delay or impair such delivery), Counterparty
shall not agree to, or effect, any transfer, assignment, amendment or
modification of, or supplement to, in whole or in part, directly or indirectly,
the rights under the “earn-out” provisions of the Purchase Agreement (the
“Earn-Out Rights”) that have been assigned to Counterparty pursuant to the
Assignment Agreement or the rights under any “earn out” provisions that
Counterparty assigns pursuant to any assignment agreement in connection with any
Additional Tranche (“Additional Earn-Out Rights” and this Section 6(a)(ix), the
“Non-Assignment Covenant”).

(x) There are no agreements, contracts, instruments or understanding between or
among Counterparty and its Affiliates and Issuer and its Affiliates but only to
the extent of the Earn-out Rights (as defined in the Purchase Agreement) or the
Shares deliverable pursuant to the Assignment Agreement, other than those that
have been provided to Dealer prior to the relevant Trade Date.

(xi) Counterparty is capable of assessing the merits of and understanding the
consequences of the Transaction (on Counterparty’s own behalf or through
independent professional advice and has taken independent legal advice in
connection with the Transaction), and understands and accepts, the terms,
conditions and risks of the Transaction. Counterparty is acting for its own
account, and has made its own independent decision to enter into the Transaction
and as to whether the Transaction is appropriate or proper based upon
Counterparty’s own judgment and upon advice from such legal, tax, accounting or
other advisors as Counterparty has deemed necessary. Counterparty is not relying
on any communication (written or oral) from Dealer or its affiliates as tax,
accounting or legal advice or as a recommendation to enter into the Transaction;
it being understood that information and explanations related to the terms and
conditions of the Transaction will not be considered to be tax, legal or
accounting advice or a recommendation to enter into the Transaction. Any tax,
legal or accounting advice or opinions of third party advisers which Dealer or
its affiliates have provided to Counterparty in connection with the Transaction
has been provided to Counterparty for informational or background purposes only,
it is not the

 

19



--------------------------------------------------------------------------------

EXECUTION

 

basis on which Counterparty enters into the Transaction and will be
independently confirmed by Counterparty or Counterparty’s advisors prior to
entering into the Transaction. No communication (written or oral) received from
Dealer or its affiliates will be deemed to be an assurance or guarantee as to
the expected results of the Transaction.

(xii) Counterparty shall instruct all Purchaser Shares (as defined in the
Purchase Agreement) that Issuer is required to deliver to Counterparty under the
Purchase Agreement during the term of the Transaction to be delivered directly
to the Collateral Account in accordance with Paragraph (d)(ii) of Annex A (and
agrees that any Purchaser Shares that it receives from Issuer during the term of
the Transaction shall be segregated and held in trust and promptly delivered to
the Collateral Account in accordance with Paragraph (d)(ii) of Annex A).

(xiii) Counterparty shall comply in all material respects with the Special
Purpose Provisions (as defined in the LLC Agreement) at all times during the
term of the Transaction (this Section 6(a)(xiii), the “Special Purpose
Covenant”).

(xiv) Prior to each delivery of an Earn-Out Issuance during the term of the
Transaction, Counterparty shall, at the request of Dealer, re-affirm with Issuer
the delivery instructions specified in the Transfer Notice.

(b) Each of Dealer and Counterparty agrees and represents that it is (x) an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, (y) an “accredited investor” (as defined in
Regulation D under the Securities Act) and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the Transaction, and it is able to bear the economic risk of the
Transaction, and (z) entering into the Transaction for its own account and not
with a view to the distribution or resale of the Transaction or its rights
thereunder except pursuant to a registration statement declared effective under,
or an exemption from the registration requirements of, the Securities Act.

7. Other Provisions:

(a) Right to Extend. The Calculation Agent may postpone, in whole or in part,
any valuation or settlement date hereunder if and to the extent reasonably
necessary or appropriate to (i) enable Dealer to effect its hedging, hedge
unwind or settlement activity hereunder in a commercially reasonable manner in
light of liquidity conditions or in compliance with applicable legal, regulatory
and self-regulatory requirements and Dealer’s related policies and procedures
(applied consistently and in a non-discriminatory manner) or (ii) enable Dealer
to deliver any Preferred Unit Property in a commercially reasonable manner.

(b) Additional Termination Event. The occurrence of an Acceleration Event (as
defined in the Purchase Agreement) shall constitute an Additional Termination
Event with respect to which the Transaction shall be the sole Affected
Transaction, Counterparty shall be the sole Affected Party and Dealer or
Counterparty shall each be the party entitled to designate an Early Termination
Date pursuant to Section 6 of the Agreement (such Additional Termination Event
an “Acceleration ATE”). Notwithstanding the provisions of the Agreement, no
Close-out Amount shall be due until the Business Day following the day on which
the Issuer has distributed Shares under the Purchase Agreement.

(c) Payments on Early Termination. Upon the occurrence or effective designation
of an Early Termination Date in respect of any Transaction hereunder or the
determination of an amount owed following occurrence of (x) Nationalization, (y)
Delisting or (z) Change in Law that results in the cancellation or termination
of any Transaction pursuant to Article 12 of the Equity Definitions, then an
amount shall be calculated equal to the of the sum of the following, calculated
separately for each outstanding Tranche: (a) the Accreted Floor Price, expressed
as a positive number, plus (b) the Put Value, expressed as a negative number.
Such amount shall be the Closeout Amount or Cancellation Amount for purposes of
the Agreement or Equity Definitions, respectively. If such amount is positive,
it shall be paid by Counterparty, if negative, its absolute value shall be paid
by Dealer. In the event that Counterparty would be the payor it shall have the
right to deliver Shares in lieu of some or all of the Closeout Amount or
Cancellation Amount, with such Shares being assigned a value equal to the
Terminal Equity Value. In addition, Dealer shall deliver to Counterparty the
Preferred Unit Property for all unsettled Tranches. Any

 

20



--------------------------------------------------------------------------------

EXECUTION

 

such delivery and payment shall be made on a delivery-versus-payment basis or
pursuant to escrow or other arrangements reasonably satisfactory to the parties
(it being understood that either party may elect in its sole discretion to make
its delivery or payment prior to receipt of the other party’s delivery or
payment). In the event of an Acceleration ATE, the Closeout Amount or
Cancellation Amount shall also be adjusted to reflect the impact of the issuance
of the Acceleration Issue Number rather than the full number of Earn-out Shares.

The “Accreted Floor Price” as of any date will equal the sum of the Series A
Exchangeable Preferred Preference, the Series B Exchangeable Preferred
Preference, and, for any Additional Tranche, the exchangeable preferred
preference for the related Preferred Units (each as defined in the Newmark LPA)
calculated as of the relevant Early Termination Date or date of termination. For
purposes of clause (a) in the preceding sentence, any class of Preferred Units
for which the relevant Settlement Date has already occurred will be excluded
from the calculation.

The “Put Value” will be the value (i.e., time value and intrinsic value) of the
Counterparty long put option embedded in the structure, as determined by the
Determining Party in accordance with the standards applicable to calculation of
Close Out Amounts under the Agreement or Cancellation Amounts under the Equity
Definitions, as applicable. For purposes of determining the Put Value, the value
of the Shares will be deemed to be (a) in the case of an Acceleration ATE,
Nationalization, Delisting or Change in Law, the volume weighted average price
of the Shares on the five Full Trading Days preceding the relevant Early
Termination Date or date of termination or (b) in any other case, the closing
price on the last Full Trading Day preceding the relevant Early Termination Date
or date of termination (such price, the “Terminal Equity Value”).

(d) Transfer and Assignment. Without limiting Dealer’s ability to effect
transfers pursuant to Section 7(a) and Section 7(b) of the Agreement, Dealer may
transfer or assign its rights or obligations under the Transaction, in whole or
in part, (i) with the prior written consent of Counterparty (not to be
unreasonably withheld, conditioned, or delayed), to any person or (ii) without
any consent of Counterparty, to any affiliate of Dealer whose obligations are
guaranteed by the Dealer; provided that in the case of clause (ii), (1)
immediately upon giving effect to such transfer and assignment, an Event of
Default, Potential Event of Default or Termination Event will not occur as a
result thereof and (2) as a result of such transfer and assignment, Counterparty
will not be expected as of the date of such transfer and assignment to (x) be
required to pay or deliver to the transferee on any payment date or delivery
date an amount under Section 2(d)(i)(4) of the Agreement or a number of Shares,
as applicable, that is, solely as a result of such transfer or assignment,
greater than the amount or the number of Shares, respectively, that Counterparty
would have been required to pay or deliver to Dealer in the absence of such
transfer and assignment or (y) receive from the transferee on any payment date
or delivery date an amount under Section 2(d)(i)(4) of the Agreement or an
amount of Preferred Unit Property, as applicable, that is, solely as a result of
such transfer or assignment, lower than the amount of such payment or an amount
of Preferred Unit Property, respectively, that Dealer would have been required
to pay or deliver to Counterparty in the absence of such transfer and
assignment. Counterparty may not transfer the Agreement, this Confirmation or
any interest or obligation thereunder except as provided in Section 7 of the
Agreement.

(e) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares or Newmark Shares, as the case may be,
if, immediately upon giving effect to such receipt of such Shares or Newmark
Shares, as the case may be, an Excess Ownership Position would exist, and if
Dealer determines that an Excess Ownership Position would exist on any
settlement date, Dealer shall notify Counterparty in writing of such
circumstance prior to such settlement date and, in such notice, shall specify
the maximum number of Shares or Newmark Shares that it can receive on such
settlement date without giving rise to such an Excess Ownership Position. If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Counterparty that such delivery would not result in the
existence of an Excess Ownership Position. As used herein, “Excess Ownership
Position” means, at any time, that (1) Dealer beneficially owns more than 4.5%
of total Shares (or Newmark Shares, as the case may be) outstanding for purposes
of Section 13(d) of the Exchange Act (including by virtue of being part of a
group or other aggregation with another person) or (2) under any other
applicable law, rule, regulation or regulatory order or organizational documents
or contracts of Issuer (or the Newmark Issuer, as the case may be) applicable to
ownership of Shares (or Newmark Shares, as the case may be), Dealer is deemed to
own (including constructive

 

21



--------------------------------------------------------------------------------

EXECUTION

 

ownership, however defined) a percentage of total Shares (or Newmark Shares, as
the case may be) outstanding exceeding, or within 1% of exceeding, the threshold
that would give rise to any obligation of, or restriction or other adverse
effect on, Dealer or any affiliate thereof. In the case of a Physical Settlement
where there is a delay in delivery of some or all of the Shares due to an Excess
Ownership Position, Dealer shall deliver the the relevant Preferred Unit
Property for all Components of the relevant Tranche as originally scheduled. In
the event of a Modified Physical Settlement, Counterparty may request, prior to
electing Modified Physical Settlement, that Dealer inform it if there would be
an Excess Ownership Position in respect of Newmark Shares if Modified Physical
Settlement were elected and Dealer shall, within one Business Day, respond to
such request in writing. If Dealer fails to respond or responds in the negative
and an Excess Ownership Position nonetheless exists with respect to Newmark
Shares, then Dealer shall compensate Counterparty for any delay in receipt of
payment resulting from operation of this provision at a rate per annum equal to
the cost (without proof or evidence of any actual cost) to the relevant payee
(as certified byit) if it were to fund or of funding the relevant amount.

(f) Miscellaneous. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS RELATING
THERETO SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. This Confirmation and the Agreement may not be
modified, amended or supplemented, except in a written instrument signed by
Counterparty and Dealer. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Section 13(b)(i)(2) of
the Agreement shall be amended by replacing the word “non-exclusive” with
“exclusive”. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT TO TRIAL BY JURY IN RESPECT OF THE TRANSACTION AND ANY MATTER RELATING
THERETO.

(g) Securities Contract. Each of Dealer and Counterparty agrees and acknowledges
that Dealer is a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation (together with
any Supplemental Confirmation) is a “securities contract,” as such term is
defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(27),
362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

(h) Conditions to Effectiveness. The effectiveness of this Confirmation on the
Trade Date (or the effectiveness of any Supplemental Confirmation on the Trade
Date for the relevant Additional Tranche) shall be subject to the satisfaction
(or waiver by Dealer) of the following conditions: (i) all of the
representations and warranties of Counterparty hereunder and under the Agreement
shall be true and correct on the relevant Trade Date; (ii) Counterparty shall
have performed all of the obligations required to be performed by it hereunder
and under the Agreement on or prior to the relevant Trade Date; (iii) all
documents and instruments, including UCC-1 financing statements, required by law
or reasonably requested by Dealer to be filed, registered or recorded to create
the liens intended to be created by Annex A and perfect or record such liens
shall have been filed, registered or recorded or delivered to Dealer for filing,
registration or recording; (iv) the engagement letter(s) for, or other
reasonably satisfactory evidence of the engagement of, an independent director
for Counterparty, (v) a fully executed copy of the Assignment Agreement and
Transfer Notice (or, with respect to any Additional Tranche, the related
assignment agreement and transfer notice), and evidence reasonably satisfactory
to Dealer of delivery of the Transfer Notice (or, with respect to any Additional
Tranche, the related transfer notice) to Issuer, (vi) a fully executed copy of
the Newmark LPA (and, with respect to any Additional Tranche, any related
amendment thereto) and (vii) Counterparty shall have delivered an opinion (or
opinions) of Sidley Austin LLP, dated as of the relevant Trade Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and Section 6(a)(iii) of this
Confirmation, non-contravention with respect to the assignment of the earn-out
rights to Counterparty, true contribution and non-consolidation, perfection of
security interests and any other matter reasonably requested by Dealer.

 

22



--------------------------------------------------------------------------------

EXECUTION

 

(i) Agency Provisions. Royal Bank of Canada (“RBC” or the “Bank”) has appointed
as its agent, its indirect wholly-owned subsidiary, RBC Capital Markets, LLC
(“RBCCM”), for purposes of conducting on the Bank’s behalf, a business in
privately negotiated transactions in options and other derivatives. You hereby
are advised that RBC, the principal and stated counterparty in such
transactions, duly has authorized RBCCM to market, structure, negotiate,
document, price, execute and hedge transactions in over-the-counter derivative
products. RBCCM has full, complete and unconditional authority to undertake such
activities on behalf of RBC. RBCCM acts solely as agent and has no obligation,
by way of issuance, endorsement, guarantee or otherwise with respect to the
performance of either party under this Transaction. This Transaction is not
insured or guaranteed by RBCCM.

(j) Certain Events of Default. With respect to any breach of the Non-Assignment
Covenant the phrase “if such failure is not remedied within 30 days after notice
of such failure is given to the party” in Section 5(a)(ii)(1) of the Agreement
shall be deemed to be deleted. It shall be an additional Event of Default under
the Agreement, with no grace period or requirement for notice, with Counterparty
as the Defaulting Party, if, at any time prior to the to the satisfaction all of
the obligations of Counterparty under the Transaction (or, if later, the date on
which Dealer notifies Counterparty that it has completed all sales of Exchange
Property and/or Newmark Shares in the event Modified Physical Settlement or the
Newmark Share Election, respectively, are applicable), the assignment of the
Earn-Out Rights or any assignment of Additional Earn-Out Rights to Counterparty
is, in whole or in part, revoked, invalidated, or otherwise becomes ineffective.

(k) Third Party Rights. This Confirmation is not intended and shall not be
construed to create any rights in any person other than Counterparty, Dealer and
their respective successors and assigns and no other person shall assert any
rights as third-party beneficiary hereunder. Whenever any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such party. All the covenants and agreements herein contained by or
on behalf of Counterparty and Dealer shall bind, and inure to the benefit of,
their respective successors and assigns whether so expressed or not.

(l) Tax Forms. For the purpose of Sections 4(a)(i) and 4(a)(ii) of this
Agreement, each of Dealer and Counterparty agrees to deliver, in the case of
Counterparty, an executed United States Internal Revenue Service Form W-9 (or
any successor thereto) (or, if Counterparty is disregarded for U.S. federal
income tax purposes, of its owner), with the “partnership” or “corporation” box
checked on line 3 thereof and, in the case of Dealer, an executed United States
Internal Revenue Service Form W-8ECI (or any successor thereto), with the
“corporation” box checked on line 4 thereof and (b) any other form or document
that may be required by the other party in order to allow such party to make a
payment under this Confirmation, including any Credit Support Document, without
any deduction or withholding for or on account of any tax or with such deduction
or withholding at a reduced rate. in each case (i) upon execution of this
Confirmation, (ii) promptly upon reasonable demand by the other party and
(iii) promptly upon learning that any such form previously provided has become
in accurate or incorrect. In addition, Counterparty shall deliver to Dealer a
certification (in such form as may be reasonably requested by counsel to Dealer)
conforming to the requirements of Treas. Reg. § 1.1445-2(b)(2) with respect to
the applicable seller for U.S. tax purposes of the Exchange Property
(i) promptly upon reasonable demand by Dealer and (ii) prior to Dealer’s
delivery of any Preferred Units in exchange for the Exchange Property.

(m) Payee Tax Representations.

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation:

It is a “U.S. person” (as that term is used in Section 1.1441-4(a)(3)(ii) of the
U.S. Treasury Regulation (the “Regulations”) for U.S. federal income tax
purposes (or, if it is disregarded for U.S. federal income tax purposes, its
beneficial owner is).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representations:

It is a bank organized under the laws of Canada that is treated as a corporation
for U.S. federal income tax purposes and (B) Each payment received or to be
received by it in connection with this Confirmation will be effectively
connected with its conduct of a trade or business in the United States.

(n) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act.

 

23



--------------------------------------------------------------------------------

EXECUTION

 

“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

(o) Tax Reporting. Counterparty and Dealer agree (in the absence of a change in
law, an administrative pronouncement or determination (public or private) or a
judicial ruling to the contrary) not to report or take a position for all U.S.
federal, state and local income tax purposes inconsistent with the treatment of
the Transaction, the Preferred Units and the Tranches, as one of more separate
variable pre-paid forward contracts (in which the Counterparty and its owner’s
taxable gain is deferred until the relevant Tranche of the Transaction is
settled) for the delivery by Counterparty to Dealer of a variable number of
Shares (subject to the Newmark Settlement Election) on each Settlement Date.

(p) Modifications to Sections 5 and 6 of the Agreement.

(i) The phrase “first Local Business Day” in Section 5(a)(i) of the Agreement is
replaced by the phrase “third (3rd) Local Business Day”;

(ii) The phrase “or, if no such cure period is specified, three (3) Local
Business Days after notice thereof in the case of an obligation to make payment
or thirty (30) days after notice in the case of any other obligation” is added
at the end of Section 5(a)(iii)(1) of the Agreement (for the avoidance of doubt,
such period runs from notice of the default of the primary obligor not from the
end of any grace period granted to the primary obligor);

(iii) The phrase “and such misrepresentation, if susceptible to cure, is not
cured within thirty (30) days of notice thereof from the other party” is added
at the end of Section 5(a)(iv) of the Agreement (which shall apply, for the
avoidance of doubt, to Counterparty’s Specified Entity);

(iv) The phrase “15 days” is replaced by the phrase “30 days” in both locations
in Section 5(a)(vii) of the Agreement;

(v) Section 6(d)(ii) of the Agreement is hereby amended by:

(A) inserting the parenthetical “(other than a Specified Counterparty Event of
Default” between the phrases “an Event of Default” and “and (2)” in the 4th line
thereof;

(B) the parenthetical “(or, where (I) the Early Termination Amount would be
payable by Counterparty, the 45th calendar day (or, if such 45th calendar day is
not a Local Business Day, the next following Local Business Day)” is inserted
after the phrase “two Local Business Days” and before the phrase “after the day”
in Section 6(d)(ii)(2) of the Agreement; and

(C) the words “or a Counterparty Event of Default which is a Specified
Counterparty Event of Default, where ‘Specified Counterparty Event of Default’
means an Event of Default, where Counterparty is the Defaulting Party and the
Early Termination Amount would be payable by Counterparty, other than (x) an
Event of Default of the type described in Sections 5(a)(i) (other than to the
extent such event is caused by the acts or omissions of Dealer, the Issuer or
other third parties), or (y) Event of Default Section 5(a)(vii) (other than an
Event of Default which falls under clause 4(B) of Section 5(a)(vii))” is
inserted at the end of Section 6(d)(ii)(2) of the Agreement.

 

24



--------------------------------------------------------------------------------

EXECUTION

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Structured Derivatives Documentation Department,
seddoc@rbccm.com.

 

Yours faithfully,

RBC Capital Markets LLC

as agent for

ROYAL BANK OF CANADA

By:  

/s/ Shane Didier

  Name: Shane Didier   Title: Analyst

 

Agreed and Accepted By: NEWMARK SPV I, LLC By:  

/s/ Michael Rispoli

  Name: Michael Rispoli   Title: Chief Financial Officer

 

25



--------------------------------------------------------------------------------

EXECUTION

 

Exhibit A to the Confirmation

Tranche 1

Number of Components:    10

Component Number of Shares:

 

Component Number:    Component Number of Shares: 1    99,225 2    99,225 3   
99,225 4    99,225 5    99,225 6    99,225 7    99,225 8    99,225 9    99,225
10    99,222

Tranche 2

Number of Components:    10

Component Number of Shares:

 

Component Number:    Component Number of Shares: 1    99,225 2    99,225 3   
99,225 4    99,225 5    99,225 6    99,225 7    99,225 8    99,225 9    99,225
10    99,222

 

26



--------------------------------------------------------------------------------

EXECUTION

 

Exhibit B to the Confirmation

OPTIONAL SETTLEMENT NOTICE

 

To:

  

[                         ]

From:

  

[                         ]

Subject:

  

Variable Postpaid Forward Transaction – [Tranche 1]/[Tranche 2]

Ref. No:

  

[Insert Reference No.]

Date:

  

[Insert Date]

 

 

The purpose of this Optional Settlement Notice is to notify you of our election
to specify an Optional Settlement Date set forth below with respect to [Tranche
1]/[Tranche 2] of the above-referenced transaction dated as of
[                    ], 2018 between Newmark SPV I, LLC and [Dealer] bearing the
trade reference number set forth above.

We hereby specify that the Optional Settlement Date is [                    ].

 

Sincerely,

 

Name:

Title:

 

27



--------------------------------------------------------------------------------

EXECUTION

 

Annex A to the Confirmation

 

(a) Definitions Relating to Collateral.

As used herein, the following words and phrases shall have the following
meanings:

“Collateral” has the meaning provided in paragraph (b)(i) of this Annex A.

“Collateral Account” means an account of Counterparty at the Securities
Intermediary, bearing account number 699-00318.

“Collateral Event of Default” means, at any time, failure at any time of the
Security Interests to constitute valid and perfected security interests in all
of the Collateral, subject to no prior, equal or junior Lien, and, with respect
to any Collateral consisting of securities or security entitlements (each as
defined in Section 8-102 of the UCC), as to which Dealer has Control, or
assertion of such by Counterparty in writing. Any Collateral Event of Default
shall be an Event of Default under the Agreement with respect to which
Counterparty shall be the Defaulting Party.

“Contract Rights” means all of Counterparty’s right, title, and interest in and
to the Confirmation and the Agreement, whether now existing or hereafter
arising, and all income, proceeds and collections received or to be received, or
derived or to be derived, now or any time hereafter (whether before or after the
commencement of any proceeding under applicable bankruptcy, insolvency or
similar law, by or against Counterparty, with respect to Counterparty) therefrom
or in connection therewith.

“Control” means “control” as defined in Section 8-106 and Section 9-106 of the
UCC.

“Default Event” means any Event of Default with respect to Counterparty or any
Termination Event with respect to which Counterparty is the Affected Party or an
Affected Party or an Extraordinary Event that has resulted in an obligation of
Counterparty to pay an amount pursuant to Section 6 of the Agreement or Article
12 of the Equity Definitions.

“Lien” means any lien, mortgage, security interest, pledge, charge, adverse
claim or encumbrance of any kind.

“Location” means, with respect to any party, such party’s “location” within the
meaning of Section 9-307 of the UCC.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Securities Intermediary” means, in its capacity as securities intermediary,
[Securities Intermediary] and its successors and assigns.

“Security Interests” means the security interests in the Collateral created
hereby.

“Transfer Restriction” means, with respect to any item of collateral pledged
under this Annex A, any condition to or restriction on the ability of the owner
thereof to sell, assign or otherwise transfer such item of collateral or to
enforce the provisions thereof or of any document related thereto whether set
forth in such item of collateral itself or in any document related thereto,
including, without limitation, (i) any requirement that any sale, assignment or
other transfer or enforcement of such item of collateral be consented to or
approved by any Person, including, without limitation, the issuer thereof or any
other obligor thereon, (ii) any limitations on the type or status, financial or
otherwise, of any purchaser, pledgee, assignee or transferee of such item of
collateral, (iii) any requirement of the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document of any Person to the
issuer of, any other obligor on or any registrar or transfer agent for, such
item of collateral, prior to the sale, pledge, assignment or other transfer or
enforcement of such item of collateral and (iv) any registration or

 

28



--------------------------------------------------------------------------------

EXECUTION

 

qualification requirement or prospectus delivery requirement for such item of
collateral pursuant to any federal, state or foreign securities law (including,
without limitation, any such requirement arising under the Securities Act). For
the avoidance of doubt, restricted stock which may, at any time of
determination, be immediately sold by Counterparty at such time pursuant to Rule
144(b)(1)(i) shall not be deemed to be subject to a “Transfer Restriction”
hereunder.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

(b) The Security Interests.

In order to secure the full and punctual observance and performance of the
covenants and agreements contained in the Confirmation and in the Agreement:

 

  (i) Counterparty hereby assigns and pledges to Dealer, and grants to Dealer,
security interests in and to, and a lien upon and right of set-off against, and
transfers to Dealer, as and by way of a security interest having priority over
all other security interests, with power of sale, all of Counterparty’s right,
title and interest in and to:

 

  (A) the Collateral Account and all securities and other financial assets (each
as defined in Section 8-102 of the UCC) and other funds, property or assets from
time to time held therein or credited thereto, including any Earn-out Shares,
but only to the extent of those Shares deliverable pursuant to the Assignment
Agreement, and all securities entitlements in respect thereof; and

 

  (B) the Contract Rights (collectively, the “Collateral”).

 

  (ii) The parties hereto expressly agree that all rights, assets and property
(whether investment property, financial asset, security, security entitlement,
instrument, cash or other property) at any time held in or credited to the
Collateral Account shall be treated as financial assets (as defined in
Section 8-102 of the UCC).

 

(c) Certain Covenants of Counterparty.

Counterparty agrees that, so long as any of Counterparty’s obligations under the
Agreement (including without limitation all obligations of Counterparty under
Sections 2 and 6 of the Agreement) and the Transaction remain outstanding:

 

  (i) Counterparty shall, at its own expense and in such manner and form as
Dealer may require, give, execute, deliver, file and record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable in order to (A) create, preserve, perfect, substantiate
or validate any security interest granted pursuant hereto, (B) create or
maintain Control with respect to any such security interests in any investment
property or deposit account (in each case, as defined in Section 9-102(a) of the
UCC) or (C) enable Dealer to exercise and enforce its rights hereunder with
respect to such security interest. Counterparty hereby authorizes Dealer to file
such financing statements, naming Counterparty as debtor and providing such
description of Collateral, as Dealer deems necessary or advisable.

 

  (iii) Counterparty shall warrant and defend Counterparty’s title to the
Collateral, subject to the rights of Dealer, against the claims and demands of
all persons. Dealer may elect, but without an obligation to do so, to discharge
any Lien of any third party on any of the Collateral.

 

  (iv) Counterparty agrees that Counterparty shall not change (A) Counterparty’s
legal name, its identity or corporate structure in any manner or
(B) Counterparty’s Location, unless (x) Counterparty shall have given Dealer not
less than thirty days’ prior notice thereof and (y) all filings shall have been
made under the UCC and all other actions have been taken that are required so
that such change will not at any time adversely affect the validity, perfection
or priority of the Security Interests, or cause Dealer to cease to have control
in respect of any of the Security Interests in any Collateral consisting of
investment property (as defined in Section 9-102(a)(49) of the UCC) or subject
any Collateral to any other Lien.

 

29



--------------------------------------------------------------------------------

EXECUTION

 

  (v) Counterparty agrees that Counterparty shall not (A) create or permit to
exist any Lien (other than the Security Interests) or any Transfer Restriction
upon or with respect to the Collateral, (B) sell or otherwise dispose of, or
grant any option with respect to, any of the Collateral, (C) enter into or
consent to any agreement (other than, in the case of clause (x), the
Confirmation) (x) that restricts in any manner the rights of any present or
future owner of any Collateral with respect thereto or (y) pursuant to which any
person other than Counterparty, Dealer and any securities intermediary through
whom any of the Collateral is held (but in the case of any such securities
intermediary only in respect of Collateral held through it) has or will have
Control in respect of any Collateral or (D) make any transfer or withdrawal of
Collateral from the Collateral Account (other than as permitted by paragraph
(d)(ii) below), in each case prior to termination of the Security Interests
pursuant to paragraph (g) of this Annex A.

 

(d) Administration of the Collateral.

 

  (i) Any delivery of any securities or security entitlements (each as defined
in Section 8-102 of the UCC) as Collateral pursuant to this Annex A by
Counterparty shall be effected by the crediting of such securities, accompanied
by any required transfer tax stamps, to the Collateral Account or, at the option
of Dealer, at another securities intermediary satisfactory to Dealer and the
crediting by Dealer of the securities entitlements in respect of such securities
to the Collateral Account or in any other case, by complying with such
alternative delivery instructions as Dealer shall provide to Counterparty in
writing.

 

  (ii) If Physical Settlement is applicable, then unless (i) by 10:00 A.M., New
York City time, on any Settlement Date Counterparty has otherwise effected
delivery of the Number of Shares to be Delivered for such Settlement Date or
(ii) the Collateral then held hereunder in the Collateral Account does not
include Shares with respect to which the representations and agreements set
forth in Section 9.11 of the Equity Definitions are true and satisfied (or, at
the absolute discretion of Dealer, Shares with respect to which such
representations, and agreements are not true or satisfied), then the Securities
Intermediary, at the direction of Dealer, shall deliver to Dealer, as principal
hereunder, from the Collateral Account, in complete or partial, as the case may
be, satisfaction of Counterparty’s obligations to deliver Shares to Dealer, a
number of Shares then held in the Collateral Account, not to exceed the Number
of Shares to be Delivered for such Settlement Date. Upon any such delivery,
Dealer, as principal, shall hold such Shares absolutely and free from any claim
or right whatsoever (including, without limitation, any claim or right of
Counterparty). Upon delivery of the Number of Shares to be Delivered on a
Settlement Date (whether via delivery from the Collateral Account or otherwise)
any Shares, cash or other financial assets credited to the Collateral Account in
excess of the amounts required to be delivered on the Settlement Date shall
thereupon be released to Counterparty, except for any such Shares or other
assets that expressly relate to a different Tranche which has not yet matured
(which would be the case where an Acceleration Event has occurred, the
Acceleration Shares have been delivered but neither party has designated an
Early Termination Date in respect of the relevant Acceleration ATE). For the
avoidance of doubt, delivery of restricted stock which may, at the time of
delivery, be immediately sold by Dealer pursuant to Rule 144(b)(1)(i) (assuming
for such purposes that Dealer is not an “affiliate” of Issuer as defined under
Rule 144) is not in violation of the representations and agreements set forth in
Section 9.11 of the Equity Definitions.

 

  (iii) Without limiting any other means of perfecting Dealer’s security
interest in the Collateral Account and any financial assets or other property
now or hereafter held in or credited to the Collateral Account, any securities
intermediary, including Dealer and the Securities Intermediary, will comply with
entitlement orders (as defined in Section 8-102(a)(8) of the New York UCC)
originated by Dealer without further consent by Counterparty.

 

30



--------------------------------------------------------------------------------

EXECUTION

 

  (iv) Dealer shall promptly give to Counterparty copies of any notices and
communications received by Dealer with respect to Collateral that is held
through a securities intermediary, in the name of Dealer or its nominee. Except
as specifically set forth herein, Dealer shall have no further obligation to
ascertain, or to notify Counterparty of, the occurrence of any events or actions
concerning Collateral that is held through a securities intermediary, in the
name of Dealer or its nominee and Dealer shall not be deemed to assume any such
further obligation as a result of its establishment of any internal procedures
with respect to any securities in its possession.

 

  (v) Counterparty agrees that Counterparty shall forthwith upon demand pay to
Dealer:

 

  (A) the amount of any taxes that Dealer may have been required to pay by
reason of the Security Interests or to free any of the Collateral from any Lien
thereon; and

 

  (B) the amount of any and all reasonable costs and expenses, including the
reasonable fees and disbursements of counsel and of any other experts, that
Dealer may reasonably incur in connection with (a) the enforcement of this Annex
A, including such expenses as are incurred to preserve the value of the
Collateral and the validity, perfection, rank and value of the Security
Interests, (b) the collection, sale or other disposition of any of the
Collateral, (c) the exercise by Dealer of any of the rights conferred upon it
hereunder or (d) any Default Event.

Any such amount not paid on demand shall bear interest (computed on the basis of
a year of 360 days and payable for the actual number of days elapsed) at a rate
per annum equal to 1% plus the daily “Federal funds (effective)” rate as
published by the Federal Reserve in daily publication H.15 for each day (the
rate for a date which is not a business day for such publication being that in
effect for the immediately preceding date which is such a business day).

 

(e) Income and Voting Rights in Collateral.

 

  (i) All proceeds of the Collateral shall be received by the Securities
Intermediary, including Dealer acting as such, and retained in the Collateral
Account (subject to any release permitted by paragraph (d)(ii) above), and
Counterparty shall take all such action as Dealer shall deem necessary or
appropriate to give effect to such arrangement. All such proceeds that are
received by Counterparty shall be received in trust for the benefit of Dealer
and, if Dealer so directs, shall be segregated from other funds of Counterparty
and shall, forthwith upon demand by Dealer, be delivered over to the Collateral
Account in the same form as received (with any necessary endorsement).

 

  (ii) Counterparty shall have the right, at any time, to vote and to give
consents, ratifications and waivers with respect to the Collateral, unless a
Default Event has occurred and is continuing.

 

(f) Remedies upon Counterparty Payment Events.

 

  (i) If any Default Event shall have occurred, Dealer may exercise all the
rights of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) and, in addition, without being
required to give any notice, except as herein provided or as may be required by
mandatory provisions of law, may deliver to Dealer from the Collateral Account
in whole or partial, as the case may be, in satisfaction of Counterparty’s
obligations to deliver Shares (such delivery, a “Self-Delivery”), a number of
Shares then held in the Collateral Account, not to exceed the number of Shares
required to be delivered pursuant to the Confirmation, whereupon Dealer shall
hold such Shares absolutely free from any claim or right of whatsoever kind,
including any equity or right of redemption of Counterparty that may be waived
or any other right or claim of Counterparty, and Counterparty, to the extent
permitted by law, hereby specifically waives all rights of redemption, stay or
appraisal that Counterparty has or may have under any law now existing or
hereafter adopted.

 

31



--------------------------------------------------------------------------------

EXECUTION

 

  (ii) Counterparty hereby irrevocably appoints Dealer as Counterparty’s true
and lawful attorney (which power of attorney is coupled with an interest and may
be revoked upon termination of the Security Interests pursuant to (g) below),
with full power of substitution, in the name of Counterparty, Dealer or
otherwise, for the sole use and benefit of Dealer, but at the expense of
Counterparty, to the extent permitted by law, to exercise, at any time and from
time to time upon the occurrence of a Default Event, all or any of the following
powers with respect to all or any of the Collateral:

 

  (A) to demand, sue for, collect, receive and give acquaintance for any and all
monies due or to become due thereupon or by virtue thereof;

 

  (B) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;

 

  (C) to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof, as fully and effectually as if Dealer were the
absolute owner thereof and in connection therewith, to make all necessary deeds,
bills of sale, instruments of assignment, transfer or conveyance of the
property, and all instructions and entitlement orders in respect of the property
thus to be (or that is being or has been) sold, transferred, assigned or
otherwise dealt in;

 

  (D) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and

 

  (E) to coordinate directly with the Issuer and the Issuer’s transfer agent, or
any other entity necessary for operationally settling and delivering Shares
(b) to provide and receive any necessary information to effect such delivery of
Company Shares, including DTC account numbers or settlement instructions, any
Deposit/Withdrawal at Custodian instructions and (c) to take any other actions
in furtherance of and consistent with the foregoing

provided that Dealer shall give Counterparty not less than one day’s prior
written notice of the time and place of any sale or other intended disposition
of any of the Collateral, except any Collateral that threatens to decline
speedily in value, including, without limitation, equity securities, or is of a
type customarily sold on a recognized market. Dealer and Counterparty agree that
such notice constitutes “reasonable authenticated notification” within the
meaning of Section 9-611(b) of the UCC.

 

(g) Termination of Security Interests.

The Security Interests and the rights granted by Counterparty in the Collateral
shall pursuant to this Annex A cease, terminate and be void upon fulfilment of
all of the obligations of Counterparty under the Transaction (or, if later, the
date on which Dealer notifies Counterparty that it has completed all sales of
Exchange Property and/or Newmark Shares in the event Modified Physical
Settlement or the Newmark Share Election, respectively, are applicable) or, as
to any Collateral released pursuant to paragraph (d)(ii) above, upon such
release. Any Collateral remaining at the time of such termination shall be fully
released and discharged from the Security Interests and delivered to
Counterparty by Dealer, all at the request and expense of Counterparty.

 

(h) Representations and Warranties Regarding Collateral.

 

  (i)

Counterparty has not (A) created or permitted to exist any Lien (as defined in
this Annex A) (other than the Security Interests (as defined in this Annex A))
or any Transfer Restriction upon or with respect to the Collateral (as defined
in this Annex A), (B) sold or otherwise disposed of, or granted any option with
respect to, any of the Collateral or (C) entered into or consented to any
agreement (other than, in the case of clause (xi), the Confirmation) (x) that
restricts in any manner the rights of any present or future owner of any
Collateral with respect

 

32



--------------------------------------------------------------------------------

EXECUTION

 

  thereto or (y) pursuant to which any person other than Counterparty, Dealer
and any securities intermediary through whom any of the Collateral is held (but
in the case of any such securities intermediary only in respect of Collateral
held through it) has or will have Control (as defined in this Annex A) in
respect of any Collateral.

 

  (ii) Other than financing statements or other similar or equivalent documents
or instruments with respect to the Security Interests, no financing statement,
security agreement or similar or equivalent document or instrument covering all
or any part of (A) the Collateral or (B) any other assets of Counterparty is on
file or of record in any jurisdiction in which such filing or recording would be
effective to perfect a lien, security interest or other encumbrance of any kind
on such Collateral.

 

  (iii) All Collateral consisting of securities and all financial assets
underlying Collateral consisting of security entitlements (each as defined in
Section 8-102 of the UCC) at any time pledged hereunder is and will be issued by
an issuer organized under the laws of the United States, any State thereof or
the District of Columbia (or, if the issuer is organized elsewhere (a “Foreign
Entity”), Counterparty shall have performed its covenant under paragraph
(c)(i)(A) above in respect thereof) and is and will be represented by a
certificate in the name of the Depository Trust Company or its nominee, without
any restrictive legend (other than a restrictive legend which can be removed
upon request), and held through a securities intermediary whose securities
intermediary’s jurisdiction (within the meaning of Section 8-110(e) of the UCC)
is located in the United States (or, if the issuer is a Foreign Entity, held as
required by applicable law and Counterparty shall have performed its covenant
under paragraph (c)(i)(A) above in respect thereof).

 

  (iv) No registration, recordation or filing with any governmental body, agency
or official is required or necessary for the perfection or enforcement of the
Security Interests, other than, with regard to Collateral that does not
constitute investment property or a deposit account, the filing of a financing
statement in any appropriate jurisdiction.

 

  (v) Counterparty has not performed and will not perform any acts that might
reasonably be expected to prevent Dealer from enforcing any of the terms of
Annex A or that might limit Dealer in any such enforcement.

 

  (vi) Counterparty has not (x) created or permitted to exist any Lien (other
than the Security Interests) or any Transfer Restriction upon or with respect to
the Collateral, (y) sold or otherwise disposed of, or granted any option with
respect to, any of the Collateral or (z) entered into or consented to any
agreement (other than, in the case of clause (I), this Confirmation) (I) that
restricts in any manner the rights of any present or future owner of any
Collateral with respect thereto or (II) pursuant to which any person other than
Counterparty, Dealer and any securities intermediary through whom any of the
Collateral is held (but in the case of any such securities intermediary only in
respect of Collateral held through it) has or will have control in respect of
any Collateral.

 

  (vii) The Location of Counterparty is the jurisdiction of organization of
Counterparty. The following is the mailing address, county and state of each
chief executive office not at such Location maintained by Counterparty at any
time during the past five years: None.

 

(i) No Right to Rehypothecate. So long as no Default Event has occurred, Dealer
shall not have the right to sell, pledge, rehypothecate, assign, invest, use,
commingle or otherwise dispose of, or otherwise use in its respective business,
any Collateral.

(j) Hague Convention.

 

  (i)

At the time of its entry into the governing law provisions of any agreement
between Counterparty and any securities intermediary governing the Collateral
Account (each such agreement, an “Account Agreement”) that are currently in
force and at each time of any later

 

33



--------------------------------------------------------------------------------

EXECUTION

 

  amendment to any Account Agreement that reaffirmed such governing law
provisions, any securities intermediary had an office located in the United
States of America that was not a temporary office and that engaged in a business
or other regular activity of maintaining securities accounts within the meaning
of Article 4(1)(a) of the Hague Securities Convention.

 

  (ii) This Agreement, each Collateral Account and any matter arising among the
parties under or in connection with this Agreement or any Collateral Account,
including the issues specified in Article 2 of the Hague Convention on the Law
Applicable to Certain Rights in Respect of Securities Held with an Intermediary
(the “Hague Securities Convention”), will be governed by and construed in
accordance with the laws of the State of New York.

 

  (iii) Counterparty, Dealer and any securities intermediary agree that each and
every Account Agreement is hereby amended to provide that with respect to the
Collateral Account, the law applicable to all issues specified in Article 2(1)
of the Hague Securities Convention shall be the laws of the State of New York.
Counterparty and any securities intermediary covenant that no amendment with
respect to any Account Agreement shall be entered into that would have the
effect of changing the parties’ choice of law set forth in the previous sentence
without the prior written consent of any applicable securities intermediary.

 

34



--------------------------------------------------------------------------------

EXECUTION

 

Annex B to the Confirmation

SUPPLEMENTAL CONFIRMATION NO. [    ]

Reference is hereby made to the Confirmation entered into between [Dealer]
(“Dealer”) and Newmark SPV I, LLC (“Counterparty”) on [DATE] (the
“Confirmation”). This Supplemental Confirmation No. [    ] (this “Supplemental
Confirmation”) shall be a “Supplemental Confirmation” within the meaning of the
Confirmation, and shall supplement, form part of and be subject to the
Confirmation. All provisions contained in the Confirmation govern this
Supplemental Confirmation except as expressly modified below.

The parties hereto hereby agree to enter into an Additional Tranche with the
terms set forth below:

 

Trade Date:    [DATE] Share Reference Price:    USD [        ] Forward Floor
Price:    [        ]% of the Share Reference Price Initial Amount:    USD
[        ] Preferred Units:    The “Series [    ] Exchangeable Preferred Units”
of Newmark Partners, L.P., as defined in the Newmark LPA (as amended and/or
supplemented on or prior to the Trade Date), purchased by Dealer pursuant to the
Parent Agreement (as amended and/or supplemented on or prior to the Trade Date).
Optional Settlement Period:    The 365-day period beginning on, and including
November 30, 20[    ] First Possible Optional Settlement Date:    November 30,
20[    ] Number of Shares:    [        ] in the aggregate for all Tranches
Number of Components:    [        ] Component Number of Shares:    As set forth
below:

 

Component Number:

   Component Number of Shares:

1

   [        ]

2

   [        ]

3

   [        ]

[...]

   [...]

This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

35



--------------------------------------------------------------------------------

EXECUTION

 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the transaction evidenced hereby, by
manually signing this Supplemental Confirmation or this page hereof as evidence
of agreement to such terms and providing the other information requested herein
and immediately returning an executed copy to Equity Derivatives Documentation
Department, Facsimile No. [Dealer Fax].

 

Yours faithfully, [DEALER] By:  

 

  Name:   Title:

 

Agreed and Accepted By: NEWMARK SPV I, LLC By:  

 

  Name:   Title:

 

36